PER CURIAM.
The state appeals from the trial court’s dismissal of its information charging appellee with a violation of section 856.015, Florida Statutes (1993). The trial court based the dismissal upon its holding that the statute is unconstitutionally vague. The supreme court, however, has since declared section 856.015 constitutional. State v. Manfredonia, 649 So.2d 1388 (Fla.1995). In light of Manfredonia, appellee concedes error.
Accordingly, we reverse the order dismissing the information and remand to the trial court with instructions to reinstate the charge against appellee.
REVERSED and REMANDED.
DELL, KLEIN and STEVENSON, JJ., concur.